J-S48002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ROOSEVELT-BENTMAN TRUST :              IN THE SUPERIOR COURT OF
 FOR AMERICAN VOTERS            :                   PENNSYLVANIA
 INTERVIVOS TRUST               :
                                :
                                :
 APPEAL OF: LAWRENCE M. OTTER   :
                                :
                                :
                                :              No. 2113 EDA 2017

               Appeal from the Order Entered May 23, 2017
  In the Court of Common Pleas of Philadelphia County Orphans' Court at
                          No(s): 608IV of 2014

BEFORE:    DUBOW, J., MURRAY, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                           FILED OCTOBER 03, 2018

      Appellant, Lawrence M. Otter, Esquire, appeals from the trial court’s May

23, 2017 Order awarding counsel fees and costs to the Republican National

Committee (“RNC”) against him and Peter J. Wirs (“Wirs”) jointly and

severally. After careful review, we affirm.

      We summarize the pertinent facts and procedural history as follows. On

October 4, 2007, The 59th Republican Ward Executive Committee (“Executive

Committee”) established the Roosevelt-Bentman Trust for American Voters

(the “Trust”). On May 2, 2014, the Executive Committee filed a Petition to

Confirm an arbitration award it alleged that it had received in its favor against

the RNC.

      Contemporaneously with that Petition, Wirs, as Trustee of the Trust,

filed a Petition for Declaratory Judgment (the “Wirs Petition”) on the Trust’s

behalf. On May 21, 2014, the orphans’ court dismissed Wirs’s Petition owing


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48002-18



to numerous defects and irregularities. On June 6, 2014, Wirs filed Exceptions

to the court’s Decree. While the Exceptions were pending, Wirs withdrew the

Wirs Petition.1

       Following the dismissal of Wirs’s Exceptions, the court held a hearing on

the Executive Committee’s Petition to Confirm Arbitration Award and

Judgment. After considering the memoranda of law submitted by the parties,

the orphans’ court dismissed, with prejudice, the Executive Committee’s

Petition to Confirm. Wirs, as Trustee for the Trust, filed an appeal, and this

Court affirmed.      See In re: Roosevelt-Bentman Trust for American

Voters Inter Vivos Trust, No. 796 EDA 2015 (Pa. Super. filed Feb. 29, 2016)

(unpublished memorandum).

       On June 1, 2016, the RNC filed an Application for Attorney’s Fees and

Costs pursuant to Pa.R.A.P. 2744. On June 8, 2016, this Court granted the

Application finding that because “Wirs’s appeal was frivolous and his conduct

was dilatory, obdurate[,] and vexatious, we deem it appropriate to award RNC

counsel fees to deter Wirs from filing frivolous appeals in the future.” See In

re: Roosevelt-Bentman Trust for American Voters Inter Vivos Trust,

No. 796 EDA 2015 (Pa. Super. filed June 8, 2016) (emphasis added).

       On June 9, 2016, Wirs filed in the Superior Court an Application to

Rescind the June 8, 2016 Order, claiming that this Court denied Wirs an

opportunity to be heard on the RNC’s Application. On June 22, 2016, Wirs
____________________________________________


1 The orphans’ court dismissed Wirs’s Exceptions on July 9, 2014, prior to
receiving his Praecipe for Withdrawal.

                                           -2-
J-S48002-18



filed an additional Application to Rescind and Vacate Judgment, this time

alleging that opposing counsel had perpetrated a fraud on the Court.

       On July 22, 2016, this Court, in response to Wirs’s Applications, entered

an Order affirming its June 8, 2016 Order.       The July 22, 2016 Order also

directed that, upon remand to the orphans’ court for calculation of reasonable

appeal-related counsel fees, the court assess those fees “against Wirs alone

(and not his counsel).”           See In re: Roosevelt-Bentman Trust for

American Voters Inter Vivos Trust, No. 796 EDA 2015 (Pa. Super. filed.

July 22, 2016). The July 22, 2016 Order is identical to the June 8, 2016 Order,

and limited to matters related to Wirs’s appeal, except for the specific

direction that the orphans’ court assess fees against Wirs’s only and not

against his appellate counsel. Neither Order addressed the issue of counsel

fees generated by the RNC during the trial phase of this matter.

       On August 4, 2016, the RNC filed in the orphans’ court a “Petition for

Allowance, Calculation and Assessment of Attorney’s Fees and Costs pursuant

to the Superior Court’s Orders, [42] Pa.C.S. § 2503(7) and Pa.R.A.P. 2744”

(“Petition”).2 In its Petition, the RNC sought counsel fees totaling $106,565.16

against Wirs individually and as Trustee of the Trust, and against Appellant,

for fees incurred during both the trial and appellate phases of this matter. The



____________________________________________


2This Court has not reviewed the RNC’s Petition as it is not part of the Certified
Record.



                                           -3-
J-S48002-18



orphans’ court scheduled a hearing on the Petition for October 13, 2016.

Neither Appellant nor Wirs appeared for the hearing.3

       On March 7, 2017, the orphans’ court issued an Order granting the

RNC’s Petition in part. Pursuant to 42 Pa.C.S. § 2503(7),4 the court awarded

the RNC attorneys’ fees and costs of $29,312.10 against Appellant and Wirs

jointly and severally for the trial phase of this matter.5

       Pursuant to this Court’s July 22, 2016 Order and Pa.R.A.P. 2744, the

orphans’ court also entered a separate Order on March 7, 2017, awarding

counsel fees of $35,000 to the RNC against Wirs individually for the appellate

phase of the case. The orphans’ court complied with the Superior Court’s

directive that precluded it from awarding fees against Appellant or any other

attorney who represented Wirs during the appellate phase.

       On March 28, 2017 Appellant filed a Motion for Reconsideration of the

March 7, 2017 Order.              The orphans’ court granted the Motion for

Reconsideration on March 31, 2017, and vacated its March 7, 2017 Order.


____________________________________________


3By Order dated October 28, 2016, the orphans’ court granted Wirs and
Appellant an additional ten days to respond to the RNC’s request for fees.
Neither filed a Response.

4 42 Pa.C.S. § 2503(7) provides that the court may order the payment of
counsel fees “as a sanction against another participant for dilatory,
obdurate[,] or vexatious conduct during the pendency of a matter.”

5Wirs filed an appeal from this separate Order, which this court dismissed on
August 25, 2017. See In re: Roosevelt-Bentman Trust for American
Voters Inter Vivos Trust, No. 2105 EDA 2017 (Pa. Super. filed Aug. 25,
2017) (per curiam). Thus, this Order is not part of the instant appeal.

                                           -4-
J-S48002-18



Ultimately, upon consideration of Appellant’s Motion, on May 23, 2017, the

trial court reinstated its March 7, 2017 Order.

       Appellant timely appealed.          Both Appellant and the orphans’ court

complied with Pa.R.A.P. 1925.

       Appellant has raised the following four issues on appeal:

       1. Whether the [c]ourt erred as a matter of law and abused its
          discretion by not following the holding of the Pennsylvania
          Superior Court in its Order of July 22, 2016[,] which remanded
          the matter to th[e orphan’s c]ourt and stated: “we deem it
          appropriate to award RNC counsel fees, against Wirs alone
          (and not his counsel), to deter Wirs from filing frivolous
          appeals in the future. We thus remand this matter to the trial
          court for calculation of reasonable counsel fees…. AND NOW,
          this 22nd day of July, 2016, upon consideration of RNC’s
          Application for Attorneys’ Fees and Costs, said application is
          GRANTED, only as against Wirs[?]”

       2. Whether the [c]ourt erred as a matter of law and abused its
          discretion by awarding fees and costs to the RNC against one
          of the lawyers involved in this matter?

       3. Whether the [c]ourt erred as a matter of law in awarding costs
          and fees against [Appellant], as the law of the case was
          established by the Pennsylvania Superior Court in its [h]olding
          and Order of July 22, 2016?

       4. Whether the [c]ourt erred and abused its discretion in awarding
          costs and fees against [Appellant], as the law of the case was
          established by the Pennsylvania Superior Court in its [h]olding
          and Order of July 22, 2016?

Appellant’s Brief at 3-4 (emphasis in original).6

       Instantly, Appellant has presented four issues on appeal, but he has

failed to divide the Argument Section of his Brief into four distinct parts in
____________________________________________


6 Because Appellant’s Brief does not contain pagination, we have assigned
each page a corresponding sequential number.

                                           -5-
J-S48002-18



violation of Pa.R.A.P. 2119(a) (“The argument shall be divided into as many

parts as there are questions to be argued[.]”).       Rather, Appellant’s Brief

contains only one two-page section in which Appellant sets forth argument,

presumably in support of all of his claims. Thus, we consider Appellant’s issues

only insofar as he presents argument to support them in his Argument

Section.

       Essentially, Appellant argues that the orphans’ court violated the

Superior Court’s July 22, 2016 Order and the law of the case doctrine 7 when

it assessed damages against him as Wirs’s counsel. Appellant’s Brief at 7. He

avers that the plain language of the Superior Court’s Order precluded the

orphans’ court from assessing costs and fees against him. Id. at 8. Notably,

Appellant does not challenge the amount of the fees assessed against him.

Rather, he only challenges the orphans’ court’s authority to award them at all.

       Appellant’s claim lacks merit. It is clear from this Court’s review of the

record that, insofar as the orphans’ court awarded attorney’s fees to the RNC

and against Wirs and Appellant jointly and severally, it did so in response to

the RNC’s August 4, 2016 Petition for Attorneys’ Fees. Nothing in this Court’s

July 22, 2016 Order precluded the orphans’ court from awarding fees to the

RNC against Appellant and Wirs jointly and severally for their “dilatory,

____________________________________________


7 The law of the case doctrine “refers to a family of rules which embody the
concept that a court involved in the later phases of a litigated matter should
not reopen questions decided by another judge of that same court or by a
higher court in the earlier phases of the matter.” Commonwealth v. Starr,
664 A.2d 1326, 1331 (Pa. 1995).

                                           -6-
J-S48002-18



obdurate[,] or vexatious conduct” during the trial phase of this matter. 42

Pa.C.S. § 2503(7). In accordance with this Court’s directive, the orphans’

court entered a separate Order assessing appellate-phase fees to Wirs alone.

Appellant is, therefore, not entitled to relief on appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/18




                                      -7-